— Lumpkin J.

By the Court.

delivering the opinion.
The proof in this case did not go far enough. It should have been shown, either that the letter written by Woodruff, and which we hold to be a sufficient acceptance, was written to Hooper before the draft was endorsed to the plaintiff, which we are quite sure was not the*fact, or that the paper, after acceptance was refused, was returned to Hooper, and re-delivered by him to Lugrue, who took it upon the faith of the letter; or, that he advanced money or paid something of value upon it. If this proof can be supplied, the plaintiff will be entitled to recover. As the testimony stands, howevever, we hold, the Judge was right in awarding a nonsuit.
Judgment affirmed.